


JOINDER

This Joinder (this “Joinder”) dated as of January 28, 2008, is entered into by
FREDERICK’S OF HOLLYWOOD GROUP INC., a New York corporation (“Group”), and FURSA
ALTERNATIVE STRATEGIES LLC, a Delaware limited liability company, as agent and
collateral agent for the Lenders (together with its successors, “Agent”) with
respect to the following documents: (1) General Security Agreement dated as of
January 7, 2003, among FOH Holdings, Inc., Frederick’s of Hollywood, Inc., the
subsidiaries of Frederick’s of Hollywood, Inc. listed therein and Credit
Agricole Indosuez, as Agent, as amended; (2) Security Pledge Agreement dated as
of January 7, 2003, among FOH Holdings, Inc., Frederick’s of Hollywood, Inc.,
the subsidiaries of Frederick’s of Hollywood, Inc. listed therein and Credit
Agricole Indosuez, as Agent, as amended ; and (3) Intellectual Property Security
Agreement dated as of January 7, 2003, among FOH Holdings, Inc., Frederick’s of
Hollywood, Inc., the subsidiaries of Frederick’s of Hollywood, Inc. listed
therein and Credit Agricole Indosuez (a/k/a Calyon), as Agent, as amended
(“Security Agreements”).

W  I  T  N  E  S  S  E  T  H :

WHEREAS, pursuant to that certain Tranche A/B and Tranche C Term Loan Agreement,
dated as of June 30, 2005, as amended by Amendment No. 1, dated July 20, 2005
and Amendment No. 2, dated November 23, 2005 (as so amended and restated from
time to time, the “Term Loan Agreement”), by and among Frederick’s of Hollywood,
Inc., a Delaware corporation (“Borrower”), FOH Holdings, Inc., a Delaware
corporation (“Holdings”), Frederick’s of Hollywood Stores, Inc., a Nevada
corporation (“Stores”), Fredericks.com, Inc., a Nevada corporation (“Internet”),
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order”,
and, collectively with Group, the Borrower, Holdings, Stores and Internet, the
“Existing Credit Parties”), the lending institutions party or successor to a
party thereto as lenders (each being a “Lender” and collectively, the
“Lenders”), and Agent, the Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

WHEREAS, by Instrument of Resignation, Appointment and Acceptance, dated as of
March 24, 2005, Fursa SPV LLC (formerly known as Mellon HBV SPV LLC) accepted
appointment as agent and collateral agent under the Term Loan Agreement and
Security Agreements in the place of Credit Agricole Indosuez; and

WHEREAS, The Existing Credit Parties wish to amend the terms of the Term Loan
Agreement, and the Agent and the Lenders are willing do so, on the terms and
conditions set forth in that certain Amendment No. 3 to the Term Loan Agreement
(the “Amendment”) of even date by and among the Lenders, the Existing Credit
Parties, and the parties hereto, to add Frederick’s of Hollywood Group Inc., a
New York corporation (“Group”), as a Credit Party under the Term Loan Agreement;
and

WHEREAS, one of the conditions precedent to the effectiveness of the Amendment
is that Group become a party to the Security Agreements, and that the execution
of the Security Agreements by Group may be accomplished by the execution of this
Joinder in favor of Agent; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Term Loan Agreement;

 

 

--------------------------------------------------------------------------------






NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Group hereby agrees as follows:

1. In accordance with the Amendment, Group, by its signature below, becomes a
“Pledgor” under the Security Agreements with the same force and effect as if
originally named therein as a “Pledgor” and Group hereby (a) agrees to all of
the terms and provisions of the Security Agreements are applicable to it as a
“Pledgor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Pledgor” thereunder are true and correct on and
as of the date hereof. In furtherance of the foregoing, Group, as security for
the payment and performance in full of the Secured Obligations, does hereby
grant, assign, and pledge to Agent, for the benefit of the Lenders, a security
interest in and to all assets of Group, including, without limitation, all
property of the type described as collateral in the Security Agreements to
secure the full and prompt payment of the Secured Obligations, including,
without limitation, any interest thereon, plus reasonable attorneys’ fees and
expenses if the Secured Obligations are collected by law, through an
attorney-at-law, or under advice therefrom. Each reference to a “Pledgor” in the
Security Agreements shall be deemed to include Group. The Security Agreements
are incorporated herein by reference.

2. Group represents and warrants to Agent and the Lenders that this Joinder has
been duly executed and delivered by Group and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

3. This Joinder may be executed in multiple counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreements shall remain
in full force and effect.

5. This Joinder creates a security interest in favor of the Agent, pursuant to
the Security Agreements, in any rights of Group in and to the Pledged Collateral
(as defined in each of the Security Agreements), in each case howsoever Group’s
interest therein may arise or appear (whether by ownership, security interest,
claim or otherwise), except that, with respect to any subsidiary of Group
organized outside of the United States or any territory thereof, only the
“Applicable Percentage” of all voting (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) equity interests of such subsidiary (or, if less than the
Applicable Percentage, all such equity interests owned by Group or its
affiliates) shall be pledged hereunder. For this purpose, “Applicable
Percentage” means voting equity interests issued by such subsidiary equal to the
greater of (x) 66% and (y) such greater percentage that, due to a change in an
applicable laws after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such foreign subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
Group or its affiliates, and (2) could not reasonably be expected to cause any
other adverse tax consequences to Group, its affiliates or such foreign
subsidiary.

 

 

-2-

 

--------------------------------------------------------------------------------






6. This Joinder shall be construed in accordance with and governed by the laws
of the State of New York without regard to its conflicts of laws rules.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

-3-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Group and Agent have duly executed this Joinder to the
Security Agreement as of the day and year first above written.

 

GROUP:

 

FREDERICK’S OF HOLLYWOOD
GROUP INC.

 



 


By: 

/s/ Thomas Rende

 

 

 

Name: 

Thomas Rende

 

 

 

Title: 

Chief Financial Officer

 

AGENT:

 

FURSA ALTERNATIVE STRATEGIES
LLC

 



 


By: 

/s/ Patrick Brennan

 

 

 

Name: 

Patrick Brennan

 

 

 

Title: 

Chief Administrative Officer

 

 

-4-

 

--------------------------------------------------------------------------------